Holderman, J. On March 4, 1970, Shepard’s Citations, Inc., filed a complaint against the State of Illinois in the amount of $170.00. The record consists of the following: 1. Complaint 2. Stipulation 3. Joint motion of claimant and respondent for leave to waive the filing of briefs 4. Order of the Chief Justice granting the joint motion of claimant and respondent for leave to waive the filing of briefs The facts are that claimant provided the Supreme Court Library at Springfield, Illinois, with certain legal periodicals and books in the amount of $170.00. It also appears that the General Assembly made an appropriation of $1,000.00 to the Judicial System to pay certain obligations incurred by the Supreme Court Library for prior expenses. Some of these bills were paid, but the appropriation was exhausted before the instant bill was paid. The Court, therefore, finds that the items for which the bill was submitted were ordered and received by the Supreme Court Library, and would have been paid except that the appropriation was exhausted. An award is, therefore, made herewith to claimant, Shepard’s Citations, Inc., in the amount of $170.00.